     Case 2:19-ap-01409-BB         Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46             Desc
                                   Main Document     Page 1 of 29



 1   James A. Dumas (SBN 76284)
     Christian T. Kim (SBN 231017)
 2   DUMAS & KIM, APC
     3435 Wilshire Boulevard, Suite 990
 3   Los Angeles, California 90010
     Phone: 213-368-5000
 4   Fax:     213-368-5009
 5   Attorneys for Plaintiff,
     Union & Grattan Properties, LLC
 6   Petitioning Creditor

 7                                UNITED STATES BANKRUPTCY COURT

 8                                CENTRAL DISTRICT OF CALIFORNIA

 9                                        LOS ANGELES DIVISION

10                                                          Case No: 2:18-bk-22799-BB
     In re:
11
                                                            [Chapter 7]
12   BRICKS HOSPITALITY GROUP, L.L.C.,
                                                            Judge: Honorable Sheri Bluebond
13            Debtor.
                                                            Adversary No.: 2:19-ap-01409-BB
14
15                                                          AMENDED PROOF OF SERVICE OF 1)
                                                            SUMMONS AND NOTICE OF STATUS
16   UNION & GRATTAN PROPERTIES, LLC, for                   CONFERENCE; 2) FREE LEGAL HELP
     and on behalf of the bankruptcy estate of Bricks       FORMS; 3) COMPLAINT FOR
17
     Hospitality Group, L.L.C.,                             DISALLOWANCE OF SECURED CLAIM;
18                                                          AND 4) ADVERSARY PROCEEDING
              Plaintiff,                                    COVERSHEET
19
                             v.                             Date: November 19, 2019
20
                                                            Time: 2:00 p.m.
21   BENJAMIN AN, an individual,                            Place: 255 E. Temple Street
                                                                   Courtroom 1539
22            Defendant.                                           Los Angeles, California, 90012
23

24
25
26

27
28



                                                        1
        Case 2:19-ap-01409-BB             Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                             Desc
     In re: BRICKS HOSPITALITY GROUP, LLC
                                          Main Document     Page 2 of 29
                                                                                                     CHAPTER: 7
     Union & Grattan Properties v. Benjamin An
                                                                                                     CASE NUMBER: 2: 18-bk-22799-BB

                                                                                       Debtor(s).    ADV. CASE NUMBER: 2:19-ap-01409-BB



                                AMENDED PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 3435
Wilshire Blvd., Ste. 990, Los Angeles, CA 90010.
A true and correct copy of the foregoing document entitled (specify): 1) Summons and Notice of Status Conference in
Adversarv Proceeding [LBR 7004-11. 2) Free Legal Help Forms 3) Complaint for Disallowance of Secured Claim;
and 4) Adversary Proceeding Cover Sheett will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 19, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Wesley H Avery (TR) wes@averytrustee.com, C117@ecfcbis.com;lucy@averytrustee.com;lsabel@averytrustee.com
Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
James A Dumas jdumas@dumas-law.com, jdumas@ecf.inforuptcy.com
United States Trustee (LA)      ustpregion16.la.ecf@usdoj.gov
                                                                       D Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) September 19, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Benjamin An
c/o Law offices of Steven J. Sarkin
3700 Wilshire Blvd., Ste. 950
Los Angeles, CA 90010

Victor A Sahn
333 S Grand Ave Ste 3400
Los Angeles, CA 90071

United States Bankruptcy Court
Honorable Sheri Bluebond
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1534 I Courtroom 1539
Los Angeles, CA 90012
                                                                        D Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 19. 2019, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.
                                                                        D Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  September 19. 2019            Danielle M. Landeros                                                /.f/
                                                                                      2Janie!te .M. £anderos
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
Case 2:19-ap-01409-BB                         Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46        Desc
                                              Main Document     Page 3 of 29




                        FREE LEGAL HELP
     A creditor has sued you in bankruptcy court. You were served with
     a Summons and Complaint, and you must now file an Answer. If
     you do not file an Answer on time, the court may enter a default
     judgment against you. This means that your debt may not be
     discharged and you will be responsible for paying it back.


       IF YOU CAN NOT AFFORD AN ATTORNEY,
        FREE LEGAL HELP MAY BE AVAILABLE.

                                                   For more information, call:

                                                       Public Counsel's
                             Debtor Assistance Project Hotline

                                               (213) 385-2977, ext. 704




     --,
     .x   ~:   '*·· ····.··9;.;i!: . ·.·~;; i. ·~. ~
     3~1'#·~.J§l'N!Nffifas~&
     THE PUBLIC INTEREST LAW OFFICE OF THE LOS ANGELES COUNTY AND BEYERL Y HILLS BAR ASSOCIATIONS
Case 2:19-ap-01409-BB        Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                      Desc
                             Main Document     Page 4 of 29




    AYUDA LEGAL GRATUITA
  Su acreedor le ha demandado en la corte de bancarrota. U sted recibi6 la
  demanda, Hamada "Summons" y "Complaint." Usted debe archivar una
  respuesta a la demanda en la corte. Si no archiva la respuesta a tiempo, la
  corte puede decidir en su contra. Si eso sucede, la deuda no se descargani
  en su caso de bancarrota y Usted sera responsable por pagar al acreedor.

          SI LE FALTAN RECURSOS PARA
     CONTRATAR A UN ABOGADO, LLAME A LA
       LINEA DE AYUDA LEGAL GRATUITA.
                             Para mas informaci6n, Harne al:

                        Proyecto de Ayuda al Deudor
                                     de
                               Public Counsel
                             (213) 385-2977, ext. 704




       THE PUBLIC INTEREST LAW OFFICE OF THE LOS ANGELES COUNTY AND BEYERLY HILLS BAR ASSOCIATIONS
 Case 2:19-ap-01409-BB                        Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                                Desc
                                              Main Document     Page 5 of 29
         Case 2:19-ap-01409-BB                    Doc 2-1 Filed 09/17/19 Entered 09/17/1911:18:59                                           Desc
                                                     AP-Summons Page 1 of 3


 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
 Email Address

 Christian T Kim
 Dumas & Assoc
 3435 Wilshire Blvd Ste 990
 Los Angeles, CA 90010

213-368-5000




Plaintiff or Attornev for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
In re:

                                                                              CASE NO.: 2:18-bk-22799-BB


 Bricks Hospitality Group, L.L.C.                                             CHAPTER: 7



                                                                              . ADVERSARY NUMBER: 2:19-ap-01409-BB
                                                               Debtorlsl.

Union & Grattan Properties, LLC


                                                               Plaintiff(s)
                               Versus
                                                                                 SUMMONS AND NOTICE OF STATUS
                                                                                   CONFERENCE IN ADVERSARY
Benjamin An                                                                         PROCEEDING [LBR 7004-1]

                                                           Defendantfs\



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a written response is
10/17/2019. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:
            Date:                November 19, 2019
              Time:                     02:00 PM
              Hearing Judge:            Sheri Bluebond
              Location:                 255 E Temple St., Crtrm 1539, Los Angeles, CA 90012



           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                 Page 1                        F 7004-1.SUMMONS.ADV.PROC
 Case 2:19-ap-01409-BB                       Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                                Desc
                                             Main Document     Page 6 of 29
       Case 2:19-ap-01409-BB                     Doc 2-1 Filed 09/17/19 Entered 09/17/1911:18:59                                            Desc
                                                    AP-Summons Page 2 of 3


 You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
 conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
 other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
 a status conference. A court-approved joint status report form is available on the court's website (LBR form F
 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
 7016-1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
 the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
 status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
 also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                         KATHLEEN J. CAMPBELL
                                                                                         CLERK OF COURT




 Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: September 17 2019




                                                                                         By:        "s/" Wendy Ann Jackson

                                                                                                    Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                 Page 2                       F 7004-1.SUMMONS.ADV.PROC
    Case 2:19-ap-01409-BB      Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46 Desc
                               Main Document     Page 7 of 29
          Case 2:19-ap-01409-BB Doc 2-1 Filed 09/17/19 Entered 09/17/1911:18:59 Desc
                                                            AP-Summons                 Page 3 of 3



                                               PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




 A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
 PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:




will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING CNEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date)                           , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                           D    Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date)                                        , I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be comoleted no later than 24 hours after
   the document is filed.




                                                                          D    Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   - - - - - - - - - ' I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge~
   completed no later than 24 hours after the document is filed.




                                                                          0    Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



   Date                               Printed Name                                                       Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004-1.SUMMONS.ADV.PROC
Case 2:19-ap-01409-BB                    Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                Desc
                                         Main Document     Page 8 of 29
           Case 2:19-ap-01409-BB            Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30             Desc
                                            Main Document     Page 1 of 22




     1    James A. Dumas (SBN 76284)
          Christian T. Kim (SBN 231017)
     2    DUMAS & KIM, APC
          3435 Wilshire Boulevard, Suite 990
     3    Los Angeles, California 90010
          Phone: 213-368-5000
     4    Fax:     213-368-5009
     5    Attorneys for Plaintiff,
          Union & Grattan Properties, LLC
     6    Petitioning Creditor

     7                                   UNITED STATES BANKRUPTCY COURT
     8                                   CENTRAL DISTRICT OF CALIFORNIA

     9                                         LOS ANGELES DIVISION

 10
          Inre:                                                  Case No: 2:18-bk-22799-BB
 11
                                                                 [Chapter 7]
12       BRICKS HOSPITALITY GROUP, L.L.C.,
                                                                 Adversary No.:
13                 Debtor.
14                                                               COMPLAINT FOR DISALLOWANCE OF
         - - - - - - - - - - - - - - - - - i SECURED CLAIM
15       UNION & GRATTAN PROPERTIES, LLC, for
         and on behalf of the bankruptcy estate of Bricks
16       Hospitality Group, L.L.C.,
17
                   Plaintiff,
18
                                    v.
19
20       BENJAMIN AN, an individual,

21                Defendant.
22                Plai:Q.tiff, Union & Grattan Properties, LLC ("U&G" or "Plaintiff') as and for its complaint
23       against defendant, Benjamin An ("An" or "Defendant") alleges as follows:
24
25                                                 INTRODUCTION
26                1.     Plaintiff brings this complaint ("Complaint"), for and on behalf of the bankruptcy
27       estate of Bricks Hospitality Group, L.L.C. ("Estate"), pursuant to Rule 7001 of the Federal Rules of
28       Bankruptcy Procedure and sections 502 and 506 of Title 11 of the United States Code ("Bankruptcy


                                                             1
Case 2:19-ap-01409-BB             Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                      Desc
                                  Main Document     Page 9 of 29
      Case 2:19-ap-01409-BB          Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30                 Desc
                                     Main Document     Page 2 of 22




 1   Code") and other applicable laws to disallow certain amounts claimed by the Defendant and/or to

 2   determine the extent of their respective liens or other interests in property of the Estate.
 3           2.     Plaintiff is informed and believes and thereon alleges that, Defendant claims to be the

 4   holder of the second and fifth priority trust deed liens against real property of the Estate located at

 5   1529-1555 West Olympic Boulevard, Los Angeles, California [APN: 5137-003-024] ("Propertv") in

 6   the combined amount of$3,300,000, as of March 20, 2019.

 7
 8                                               JURISDICTION

 9           3.      This Court has jurisdiction of this adversary proceeding pursuant to 28 U.S.C.

10   §§157(a) and 1334(b). This adversary proceeding arises in and relates to the chapter 7 case, currently

11   pending before the United States Bankruptcy Court for the Central District of California [Los
12   Angeles Division] ("Court"), entitled, In re Bricks Hospitality Group, LLC, Case No. 2:18-bk-22799-

13   BB ("Bankruptcy Case").

14           4.      Plaintiff consents to entry of final orders or judgments by the Court.

15           5.      Venue in this Court is proper pursuant to 28 U.S.C. §1409 as this adversary

16   proceeding arises in and relates to the Bankruptcy Case pending in Los Angeles Division of the

17   Central District.

18

19                                                    VENUE
20           6.      Wesley H. Avery is the duty appointed interim chapter 7 trustee ("Trustee") of the

21   Estate. The Trustee has consented to and authorized Plaintiff to prosecute the claims of the Estate
22   against the Defendant. An order approving a stipulation to allow the Plaintiff to prosecute the claims

23   of the Estate against the Defendant was entered in the Bankruptcy Case on August 28, 2019 (docket

24   no. 138).

25           7.      Plaintiff is, and at all times mentioned herein was, a California limited liability

26   company with its principal place of business located at 1321 South Berendo Street, Unit B, Los

27   Angeles, California 90006.

28           8.      Plaintiff is informed and believes and, based thereon, alleges that Defendant is an



                                                           2
 Case 2:19-ap-01409-BB               Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                   Desc
                                     Main Document    Page 10 of 29
           Case 2:19-ap-01409-BB         Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30              Desc
                                         Main Document     Page 3 of 22




     1    individual residing in the State of California, County of Los Angeles.

     2
     3                                    PROCEDURAL BACKGROUND

     4           9.      On October 31, 2018, an "Involuntary Petition Against A Non-Individual" was filed

     5    against Debtor by U&G commencing the Bankruptcy Case.

     6           10.     On December 17, 2018, the United States Trustee caused to be issued an "Order (i)
     7    For Reliefln Involuntary Chapt~r 7 Case, (ii) To File Schedules, Statements and List(s) And (iii)
     8 Continuing Status Conference."
     9           11.    On December 21, 2018, the Trustee caused to be filed a ''Notification of Asset Case
 10 ·and Request for Claims Bar Date [Fed. R. Bankr. P. 3002(c)(5)]."
 11              12.    The Plaintiff filed a complaint to commence the pending adversary proceeding, Union
 12      & Grattan Properties, LLC v. Admire Capital Lending, LLC. et. al. (Adv. 2:19-ap-01021-BB)
13       ("Admire AP") on January 25, 2019, seeking to disallow the claim of the Defendant (and others), an
14       accounting and declaratory relief. At the time the said complaint was filed, the Defendant had yet to
15       file a proof of claim in the Bankruptcy Case.
16               13.    The Defendant filed a proof of claim in the Bankruptcy Case on March 20, 2019,
.17      Claim No. 3, asserting a secured claim against the Property in the amount of $3,300,000 ("An POC").
18       A true and correct copy of the An POC is attached hereto as Exhibit 1.
19              14.     On August 16, 2019, the Court entered an order granting Admire Capital Lending,
20       LLC's ("Admire") motion to dismiss, but with leave to amend. Per the terms of the order, the
21       Plaintiff has commenced this separate adversary proceeding against the Defendant independent of the
22       Admire AP.
23

24              GENERAL ALLEGATIONS PERTAINING TO CLAIM OF DEFENDANT AN
25              15.    Plaintiff is informed and believes and, based thereon, alleges that on or about August
26       24, 2017, a promissory note was executed by Chris Lim, Manager, on behalf of Debtor, in favor of
27       Defendant An in the principal amount of $2.2 million. The $2.2 million promissory note is secured
28       by the Property as memorialized in that certain "Short Form Deed Of Trust And Assignment Of



                                                           3
 Case 2:19-ap-01409-BB                 Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                       Desc
                                       Main Document    Page 11 of 29
           Case 2:19-ap-01409-88            Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30               Desc
                                            Main Document     Page 4 of 22




     1    Rents" ("An First DOT"), dated August 24, 2017. The An First DOT was recorded with the Los
     2    Angeles County Registrar-Recorder/County Clerk on September 11, 2017, as Instrument NO.
     3    20171024892. A true and correct copy of the An First DOT is attached to the An POC (attached to
     4    the Complaint).

     5            16.     Plaintiff is informed and believes and, based thereon, alleges that on or about
     6    September 20, 2017, a promissory note was executed by Chris Lim, Manager, on behalf of Debtor, in
     7    favor of Defendant in the principal amount of $1.1 million. The $1.1 million promissory note is
     8    secured by the Property as memorialized in that certain "Short Form Deed of Trust And Assignment
     9    Of Rents" ("An Second DOT"), dated September 20, 2017. The An Second D9T was recorded with
 10       the Los Angeles County Registrar-Recorder/County Clerk on September 22, 2017, as Instrument No.
 11       20171087532. A true and correct copy of the An Second DOT is attached to the An POC {attached to
. 12      the Complaint).
 13
 14                                           FIRST CLAIM FOR RELIEF
 15                          (Disallowance of Claim-11 U.S.C.       §§SO~(b)(l)   and/or 506(b))
 16               17.     Plaintiff realleges and incorporates by reference each and every allegation contained in
 17      paragraphs 1 through 16, inclusive, of   this Complaint.
18               18.      Defendant asserts a claim against the Estate, secured by the fift~ priority trust deed
19       lien against the Property in the estimated amount of $1.1 million. The exact amount of such secured
20       claim has yet to be ascertained.
21               19.     Plaintiff is informed and believes and, based thereon, alleges that Defendant did not
22       loan the Debtor $1.1 million or any other sum in connection with the fifth priority trust deed lien, and
23       Defendant did not provide Debtor with any valuable consideration in return for the conveyance of the
24       fifth priority trust deed lien.
25               20.     At the present time, there is no basis for Plaintif£'Estate or the Court to determine
26       whether additional grounds exist to support the disallowance of a portion of Defendant An's secured
27       claim pursuant to 11 U.S.C. §§502(b)(l) and/or 506(b).
28              21.      Defendant's secured claim must be disallowed pursuant to 11 U.S.C. §502(b) to the



                                                              4
 Case 2:19-ap-01409-BB              Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                      Desc
                                    Main Document    Page 12 of 29
           Case 2:19-ap-01409-BB            Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30             Desc
                                            Main Document     Page 5 of 22




     1   extent it is not enforceable under any agreement or applicable law, and pursuant to 11 U.S.C. §506(b)
     2   to the extent it includes any costs, fees or charges that are not reasonable.

     3
     4                                        .RESERVATION OF RIGHTS
     5          22.     Plaintiff is the petitioning creditor and brings this Complaint for and on behalf of the
 .· 6    Estate. As a result, Plaintiff does not have personal knowledge of certain facts alleged in the
     7 • Complaint, and therefore alleges those facts based on information and belief. Plaintiff reserves its
     8   right to amend this Complaint to allege additional claims against Defendant.
     9
 10                                              PRAYER FOR RELIEF
 11             Plaintiff prays for judgment against Defendant as follows:
 12             1.     Disallowance of all or a portion of Defendant An' s claim;
 13             2.     For costs of slit;
 14             3.     For such other relief as the Court deems just and proper.
15

                                                                       ~ APC             l~
16       Dated: September 16, 2019
                                                          DUMAS &
17

18
                                                       By~~ f(~
                                                   ~Christian T. Kim, Attorneys for Plaintiff
19                                                     Union & Grattan Properties, LLC

20
21
22
23
24
25
26
27
28


                                                            5
Case 2:19-ap-01409-BB   Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46       Desc
                        Main Document    Page 13 of 29
    Case 2:19-ap-01409-BB   Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30   Desc
                            Main Document     Page 6 of 22




        EXHIBIT ''1 ''




       EXHIBIT '' 1''
Case 2:19-ap-01409-BB                                     Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                                             Desc
                                                          Main Document    Page 14 of 29
              Case 2:19-ap-01409-88                                Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30                                                  Desc
                                                                   Main Document     Page 7·of 22
             case 2:18-bk-22799-BB                           Claim 3           Filed 03/20/19                   Desc Main Document                         Page 1 of 4

          Fill in this information to identify the case:

          Debtor 1         BRICKS HOSPITALITY GROUP, LLC

          Debfor2
          (Spause, lffill•o)

          United States Sankruptoy Court for the: Central District of Callfcimla
          Casenumbar           2:18-bk-22799




      Official Form 41 O
      Proof of Claim                                                                                                                                                    4/16
      Read: the Instructions before filling out this form. This fonn Is for making a claim for payment In a bankruptcy case. Do not use this form to
      make a request for payment of an administrative expense. Make such a request according to 11 u.s.c. § 503.
      Fliers must leave out or redact lnfonnatlon that Is entitled to privacy on this form or oh any attached documents. Attach redacted copies of any
      documents that support the claim, such as promissory notes, purchase orders, Invoices, Itemized statements of running account$, contracts, Judgments,
      mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
      explain In an attachment.
      A person who flies a fraudulent claim could be nned up to $SOO,OOO, Imprisoned for up to 5 years, orbolh.18 u.s.c. §§ 152, 157, and 3571.
      Fill in all the lnfonnation about the claim as of the date the case was filed. That date Is on the notice of bankruptcy (Form 309) that you received.


      .               Identify the Claim

  1. Who Is the current
     creditor?
                                        BENJAMIN AN                                                                                                                      r····

                                         Name or the cumintoreditor (the person or entity to be paid for this claim)
                                         Other names the creditor used with the debtor

 2. Has this claim been                 lil' No
I   acquired from
    someone else?                       Cl Yes.       From whom?

 3. Where should notices
                                   --   Whete·shoulif noticeS:to·the-crsdltor be sent?
                                                                                                             ·...
                                                                                                                    Wherii ·should:·p~yinenfu: ti» the creditor be ~ilnt? (if
    and payments to the                        ....                                             '-:;   .            differentk .
    creditor be sent?
                                         LAW OFFICES OF STEVEN J. SARKIN
          Federal Rule of               Name                                                                        Name
          Bankruptcy Procedure
          (FRBP) 2002(g)                 3700 Wilshire Boulevard, Suite 950
                                        Number            Streat                                                    Number          Street
                                        Los Angeles                        CA              90010
                                        City                               State                  ZIP Code          City                           State                ZIPCocle

                                        Contact phone 213-232-1666                                                  Contact phone

                                        contact email     stevenbarkin@gmail.com                                    Contact email



                                        Uniform claim lden1ifier for electronlc payments In chapter 18 (if you use one):

                                        ------------------------
14.    Does this clalm amend            lil' No
       one already flied?               Cl Yes.       Claim number on court claims registry (If known) _ _                                   Filed on
                                                                                                                                                        MM I DD     I yyyy


5. Do .you know If anyone               lil' No
       else has flied a proof           Cl Yes.       Who-made the earlier filing?
       of claim for this cfafm?




 Official Form 41 O                                                                Proof of Claim                                                              page 1
Case 2:19-ap-01409-BB                                 Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                                    Desc
                                                      Main Document    Page 15 of 29
            Case 2:19-ap-01409-BB                          Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30                                             Desc
                                                           Main Document     Page 8 of 22
            case 2:18-bk-22799-88                       Claim 3        Filed 03/20/19               Desc Main Document                      Page 2 of 4



    . . Give Information About the Claim as of the Date the case Was Flied

    6. Do you have any number          Cl No
       you use to Identify the
       debtor?
                                       Cl Yes. Last 4 digits of the debtor's account or any number you use to Identify the debtor:    __
                                                                                                                                            ----
                                                                                                                                  -
    7, How much Is the claim?             $                      3,300,000.00. Does this amount Include Interest or other charges?
                                                                                  l¥J No
                                                                                  Q Yes. Attach statement Itemizing Interest, fees, e)(!)enses, or other
                                                                                         charges required by Bankruptcy Rule 3001 (c)(2)(A).


    a.    What Is the basis of the    Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit care!.
          clalm?
                                      Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001 (c).
                                      Limit disclosing Information lhatls entllled to privacy, such as health care Information.




    9. Is all or part of the claim    CJ No
       secured?                       '21 Yes.   The claim Is secured by a llen on property;
                                                 Nature of property:
                                                 fiZf Real estate. If the claim Is secured by the debtor's principal residence, file a Mortgage Proof of Cfwm
                                                                   Attachment (Official Form 410-A) with this Proof of Claim.
                                                 Cl   Motor vehicle
                                                 Cl   other. Describe:


                                                 Basis for perfection:        DEEDS OF TRUST
                                                 Attach redacted copies of documents, If any, that show evidence of perfecllon of a security Interest (for
                                                 example, a mortgage, lien, certificate of tlUe, financing statement, or other document that shows the lien has
                                                 been filed or recorded.)


                                                 Value of property:                            $    30,000,000.00
I                                                Amount of the claim that Is secured:          $     3,3001000.00

                                                 Amount of the claim thatls unsecured: $                        0.00 (The sum of the secured and unsecured
                                                                                                                      amounts should match the amount Jn line 7.)


                                                 Amount necessary to cure any default as of the date of the petition:             $     34,000,000.00


                                                 Annual Interest Rate (when case was filed)        0.00 %
                                                 Cl   Fixed
                                                 Cl   Variable


j10. Is this claim based on a 0           No
         lease?
                                     Cl   Yes. Amount necessary to cure any default as of the date of the petition.               $

11. Is this claim subject to a       '21 No
    right of satoff?
                                     Cl Yes. Identify the property;



I
 Official Fonn 410                                                       Proof of Claim                                                          page2
Case 2:19-ap-01409-BB                                Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                                                  Desc
                                                     Main Document    Page 16 of 29
         Case 2:19-ap-01409-BB                             Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30 Desc
                                                            Main Document     Page 9 of 22
         case 2:18-bk-22799-BB                            Claim 3 Filed 03/20/19 Desc Main Document   Page 3 of 4



   12. ls all or part of the claim       0   No
       entitled to priority under        0   Yes. Check all thet an~1v;                                                                              · ·Aiil~untiinittied:fo· jirlorlty
       11 U;S.C. § 507(a)?                                           ,,,.,.~.

       A clafm may be partly                 0    Domestic support obligations (includlng alimony and child support) under
       priority and par8y                         11 U.S.C. § 507(a)(1)(A) or (a}(1)(B).                                                             $'---------
       nonpriorlly. For example,
       In some categories, the               0    Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
       law llmlts the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                         $._ _ _ _ _ __
       entitled to priority.
                                             0    Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                                  bankruptcy petition is flied or the debtor's business ends, whichever Is earlier.                  $._ _ _ _ _ __
                                                  11 U.S.C. § 507(a)(4).
                                             0    Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                              $._ _ _ _ _ __

                                             0    Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                  $._ _ _ _ _ __
                                             0    Other. Specify subsection of 11 U.S.C. § 507(a)L)that applies.                                     $._ _ _ _ _ __

                                             • Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.
                                                                                                                            -----·--·---··--------·
                Sign Below

   The person completing             Check the appropriate box:
   this proof of clalrn must
   sign and date it.                 0       I am the creditor.
   FRBP 9011(b).                     t!!1    I am the creditor's attomey or authorized agent.
 I If you file !his clalm            0       I am the trustee, or the debtor, or their authorized.agent. Bankruptcy Rule 3004.
 I 5005(a)(2}
   eiectronlcally, FRBP
               authorizes courts     0       I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
   to establish local rules
   specifying what a signature
   is.                               I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt
  A person who flies a
  fraudulent claim could be          I have examined the Information in this Proof of Claim and have a reasonable belief that the lnformaUon Is true
  fined up to $500,000,              and correct
  Imprisoned for up to 5
  years, or both.
  18 U.S.C. §§ 152, 157, and         I declare under penalty of perjury that the foregoing is true and correct.
  3571.
                                     Executed on date


                                                                                         ---------
                                     Print the name of the person who Is completing and signing this claim:

                                   Name                     STEVEN                                   J                                SARKIN
                                                            First name                           Mlddlename                           Last name

                                   TIUe                    ATTORNEY
                                   Company                 LAW OFFICES OF STEVEN J. SARKIN
                                                           ldentfy the corporate servicer as the company if the authorized agent Is a servicer.


                                   Address                 3700 WILSHIRE BOULEVARD, SUITE 950
                                                           Number               Street
                                                           LOS ANGELES                                                 CA              90010
                                                           City                                                        Stale          ZIP Code

                                   Contact phone           213-232-1666                                                email   stevenbarkin@gmail.com




 Officfal Form 410                                                              Proof of Claim                                                                page3
Case 2:19-ap-01409-BB                       Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                                       Desc
                                            Main Document    Page 17 of 29
          Case 2:19-ap-01409-BB                    Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30                                           Desc
                                                   Main Document    Page 10 of 22
      case 2:18-bk-22799-BB                     Claim 3         Filed 03/20/19             Desc Main Document                      Page 4 of 4




                                           PROOF OF SERVICE OF DOCUMENT
   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
   3700 Wilshire Boulevard, Suite 950, Los Angeles, CA 90010


   A true and correct copy of the foregoing document entitled (specify): _P'"'"ro.o_f~o_fC-'-la_im"'--------------



  will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) In
  the manner stated below:

  1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlllng General
  Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  03/20/2019         , I checked the CM/ECF docket for this bankruptcy case or adv~rsary proceeding and determined that
  the following persons are on the Electronic Mail Notice list to receive NEF transmission at the email addresses stated
  below:
    Varand Gourjian, Gourjian Law Group, PC: varand@gourjianlaw.com




                                                                                        D    Service information continued on attached page

   2. SERVED BY UNITED STATES MAIL:
   On (date) 03/20/2019 · , I served the following persons and/or entities at the last known addresses In this bankruptcy
   case or adversary proceeding by placing a true and correct copy thereof In a sealed envelope in the United States mail,
  first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
  judge will be comoleted no later than 24 hours after the document Is filed.
     Honorable Sher Bluebond, Judge United Stes Bankruprcy Court
     Central District of California
    225 E. Temple Street, Suite 1534
    Los Angeles, CA 90012
                                                                                       D Service information continued on attached page
 3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL, FACSJMILE TRANSMISSION OR EMAIL (state method
 for each person or entitv served): Pursuant to F.R.Civ.P. 5 and/or controlling LSR, on (date)                      I served
 the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
 such service method), by facsimile transmission a11d/or email as follows. Listing the judge here constitutes a declaration
 that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document Is
 filed.




                                                                                       D Service information continued on attached page
 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 03/20/2019       STEVEN J. SARKIN                                                             Isl Steven J. Sarkin
  Date                    Printed Name                                                          Signature



            This form ls mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 June2012                                                                                           F 9013·3.1.PROOF .SERVICE
Case 2:19-ap-01409-BB              Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                         Desc
                                   Main Document    Page 18 of 29
    Case 2:19-ap-01409-BB             Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30                                    Desc
           .                          Main Document    Page 11 of 22
    Case 2:18-bk-22799-BB            Claim 3 Part 2 Filed 03/20/19                               Desc Exhibit Deed of Trust
                                                 Page 1of5

                                                                                                                                     I
    A        .               This page is part of your document· DO NOT DISCARD                                         .A.
                                                                                                                        Pages:
                                                                                                                         0005



                                                                                  09111/17 AT 08:00AM

                                                                                                            PEES:         52.00
                                                                                                            'l'AkSS:          0,00
                                                                                                            ~:                o.oo
                                                                                                            PAXI>:        52.00




                                                                                                                         A.
                         lllHllHll~IHIHil~lllllm~1m~1   LEADSHEET


              .
                              mlHlll~llll~llllWlll~llllll~
                                                       201709110120008

                                                           00014216949


                                                  lllll~lll~lll~l~llll~ll~llllllllllllllll~I
                                                              00857.!1150
                                                                                             .
                                                                 SEQ:
                                                                  05
                                          .
                                      DAR - Title Company (Hard Copy)

                                       1m11~1m111111~1111~11~m1111~1~1~11~~M~~1m1~~1111111~~~~11~
                                       11m1~m1m1~11~1~111111m~111~11m~11~111~1~11111~m1m~11rnmm1                  T01   .....
     A           1!1111111
                                      THIS FORM IS NOT TO BE DUPLICATED
Case 2:19-ap-01409-BB                           Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                                          Desc
                                                Main Document    Page 19 of 29
         Case 2:19-ap-01409-BB     Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30 Desc
                                  Main Document         Page 12 of 22
           Case 2:18:.bk-22799-BB 'Claim 3 Part 2 · Filed 03/20/19 Desc Exhibit Deed of Trust
                                               Page 2 of 5
  ,,.,
                 ..
           RECORDING REQUESTED BY:
           Chicago Tille Company

           AND WHEN RECQRDED MAIL TO:

          BePJaminAn
          870 Norton Avenue #1
          Los Angeles, CA 90005
                                                                                                                                                                    l/

                                                                                                 THIS SPACE FOR RECORDER'S use ONLV:
          E.scrow No.: {,__ _t _,,                                                                                TIUeOrderNo.:L"""u_i_·.., 1 11.             ~-,
                                                                                                                                               •• -··    ,'L,"-J
                                        SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS

          THIS DEED OF TRUST, made AUf!USt 24, 2017                                                                                   A.P. #5137-003-024
         Bricks Hospitality Group, LLC, a Nevada limited lfabillty company
         , herein called Trustor, whose address 1s 250 East 1st street, Suite 402, Los Angeles, CA 90012 and
         Chicago Tiiie Company, a Callfornla Corporation, herein called Trustee, and Benjamin An, a Single Man herein called BENEFICIARY,
         WtTNESSETH: That Trustor IRREVOCABLY GRANTS, TRANSFERS ANO ASSIGNS TO TRUSTEE IN TRUST, WITH POWER OF SALE
         thal Property In Los Angeles County, California, described a5:
         LEGAL OSSCRIPTION ATTACHED HERETO AS EXHIBIT "A" AND MADE A PART HEREOF
         Also Known as: 1543 W. Olympic Blvd., Los Angeles, CA 90015

         This <!Hd of trust Is second and junior In lien to a deed or trust recording concurrently herewith.
                   "Should the truster or his successors In Interest, Without the consent In wrlllng <If the beneflclaiy, sail, transfer or convey or permit to
                   be sold, transferred or conveyed, his Interest In the property, or any part thereof, then the beneficiary may, at hie option, declare all
                   sums secured hereby lmmec11ately due and payable.•

         TOGETHER WITH the rents, Issues and profit$ thereof, SUBJECT, HOWEVER, to the right power and authority given to and conferred upon
         Beneficiary by paragraph (10) of the provisions lncCJrporated herein by referen<:e to collect and apply such rents, issues and prorrts. For the
         Purpose of Securing: 1. Performarice of each agreement of Trustor Incorporated by reference or contained herein. 2. Payment of Iha
         indebtedness e111denced by one promissory note of even date harewilli, and any extensions or rl!newal thereof, In the prlncipal sum of
         $21200,000.00 executed by Trui;tor In favor of Benefl01ary or order. 3. Payment of such fUrther sums as the then record ownar of said
         property may borrow from Beneficiary, when evidenced by another note (or notes) reoltln9 It 111 so secured.

         DATED August 24, 2017




         A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
         document to which this certrtlcate is attached, and not the truthfulness accura , or valldi                   of that document.




         Who proved to me on the baSls of aat1slaclory evidence to be the person(s) whose name(11) is/are subscribed to the wilhln instrument and
         acknowledged to me that he/she/they executed the same 1n hf!il/her/thelr aulhorl:ted capaclly(1es), and that by his/l'ler/thelr algnature(s) on
         the in&!IUment the person(&). or the entity upon behalf of which the person(s) acted, e)(ecuted the Instrument.
         I certify under PENALTY OF PERJURY under the laws of the State of Cal1fomla that the foregoing paragraph Is true and correct.
         WITNESS my hand .and ortlclal seaf.
                                                                                                                                                                          ..
                                                                                                                                               AUOREY SOSIN KANG
                                                                                                                                              C01111111•alo11 # 213246 t
                                                                                                                                             lolerf Pullllc • Callfclrnla j
                                                                                                                    (Seal                       I.DI Al19tlt1 Covnty
                                                                                                                                             Comm. Ex Ires Nov 1 2019
                                                                                                                            ....
Case 2:19-ap-01409-BB                        Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                                    Desc
                                             Main Document    Page 20 of 29
       Case 2:19-ap-01409-BB                       Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30 Desc
                                                   Main Document      Page 13 of 22
         Case 2:18-bk-22799-BB                     Claim 3 Part 2 Filed 03/20/19 Desc Exhibit Deed of Trust
   ~
         .. ......                                             Page 3 of 5
        To Protect the Security of This Deed of Trust, Trustor Agrees: By the execution and delivery of this Deed of
        Trust and the note secured hereby, that the provisions (1) to (14), Inclusive, of the fictitious deed of trust recorded
                                                                                                                                                        0
        in Santa Barbara County and Sonoma County October 18, 1961, and In an other counties October 23, 1961, in the
        book and at the page of Official Records in the office of the county recorder of the county where said property Is
        located, noted below opposite the name of such county, viz.:

         County             Book     Page
                                    County                     Book      Page County                   Book     Page County            Bock    Page_
         Alameda            435      684
                                    Kings                      792       833 Placer                    895      301 Sierra             29      335
         Alpine             1   250 Lake                       362       39   Plumas                   151 5            Siskiyou       468     181
         Amador             104 34  I.assen                    171       471 Riverside                 3005 523         Solano         1105 182
         Butte             1145 1   Los Angeles                T2055     899 Sacramento                4331 62          Sonoma         1851 389
         Calaveras         145 152 Madera                      810       170 San Benito                271 383          Stanislaus     1715 456
        Colusa             296 617 Marin                       1508      339 San Bernardino            5567 61          Sutter         572 297
        Contra Costa       3978 47  Mariposa                   77        292 San Francisco             A332 905         Tehama         401 289
        Del Norte          78   414 Mendocino                  579       530 San Joaquin               2470     311     Trinity        93   366
        Eldorado           668 456 Merced                      1547      538  San Luis Obispo          1151     12      Tulare         2294 275
        Fresno             4626 572 Modoc                      181       851  San Mateo                4078     420     Tuolumne       135 47
        Glenn              422 184 Mono                        62        429  Santa Barbara            1878     860     Ventura        2062 386
        Humboldt           657 5327 Monterey                   2194      536 Santa Clara               5336   341       Yolo           653     245
        Imperial           1091 501 Napa                       639       86 Santa Cru:z                1431 494         Yuba           334     486
        Inyo               147 598 Nevada                      305       320 Shasta                    684 628
        Kern               3427 60  Orange                     5889      611' San Diego                Series 2 Book 1961
                                                                                                       Page 183887
       (which provisions, identical in all counties are printed on the reverse hereof) are adopted and Incorporated herein
       and made a part hereof as fully as though set forth herein at length; that he will observe and perform said
       provisions; and that the references to property, obligations, and parties set forth In this Deed of Trust.

       The undersigned Trustor reque$ts that a copy of any Notice of [jefault and of any Notice of Sale hereunder be
       mailed to him at his address hereinbefore set forth.



                                                                    DO NOT RECORD

                                               REQUEST FOR FULL RECONVEYANCE
                                               To be used only when note has been paid
       To: Chicago Title Company, Trustee:                                              Dated:._ _ _ _ _ _ _~-----
       The undersigned Is the legal owner and holder of all Indebtedness seoured by the within Deed of Trusl All auma secured by said Oeed of
       Trust have been fully paid and aattst'ied; and you are hereby requested and directed , on payment to you any sums owing to you under the
       terms or said Oeed of Trust, to cancel all evidences of Indebtedness, $eoured by said Deed ctTrust, delivered to you herewtth together with
       said Deed of Trur;t, and to· r11convey, without warranty, to the parties designated by the terms of said Deed of Trust, the estate now held by
       vou un der the same.
                            MAIL ReCONVEYANCE TO

                                                                                                                       '




                                   Oo not lose or destroy this Deed of Trust OR THE NOTE which ft securer;. Both must
                                      be delivered to the Trustee ror cancellation before reconveyartce will be made.
Case 2:19-ap-01409-BB                               Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                                                           Desc
                                                    Main Document    Page 21 of 29
     Case 2:19-ap-01409-BB                                 Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30 Desc
                                                           Main Document · Page 14 of 22
       Case 2:18-bk-22799-BB                               Claim 3 Part 2 Filed 03/20/19 Desc Exhibit.Deed of Trust
      . ''                                                             Page 4 of 5
                                                                               DO NOT RECORD
        The lollowf"G 1' a capy or provtslon$ (1) to (14J, lnclUslve, of the RCtifiOlll deed of wat, reCQrded· In each county Of Cad!omla, as stated 1n the foregoing Oaeel or Trust
        and Incorporated lly reference In &aid.Deed af Tniat u being a pall the" Of a111 set rarth al leilgth 1herain.
        To Prot•ctlhe Security otThla Deed ofTruat, Tru1tor Agteea:
        1            To keep said pteperty 1n good condillo11 end repair, not to remove er demollalt any building lheteonj to comptete 01 ffstore prorn!llly and In good and
        workmanll!Ct manner eny b111ldmg which mey ba canelruoted, damaged or deetroyed lhDJeon and to pay when due •II claims for labor peitormed and matenat
        rum1ehed the~ IQ comp!y wllh au lawt elfecUng 1111d property or 111q111nn11 eny alterallons or rmprovementa to be made thereon: l\01 to commit at permit waste
        thereof; not IO commit, suffer or permit any act upon said property 1n vrolatlori of law, to culbvate. 111lgate, rertllrze, fUmrgata, ptune and do ell other acts whleh from
        Iha character or use of l!llld property may be rttasonably necessary, lhe apeclfta enumerabcn. hwln no\ e!lllludlng the general.
       2.            To ptavfde, ma111tstn and deliver to Benellelary tll8 fnsuranc:e seuaractory to and with loaa payable 10 Beneficiary. Tha amount ccllecled under any file or
       other lnsuranae policy may be applied by Benelk:laiy upon any lndeb~dnest secured hereby and In aucll order u Benelle1111y may determine, or et option of
        Benellclary the end1'6 amount ao ec~ er any part thereat may be released IO TMtat. · Such appUcaban or tefease "1all not cute or WSJve any defsUll or naUce of
       delaull hereunder or invsffdate f.11'/ acl done pursuant to euch noU(lll, ·         ·
       3.            To appw In and defend any action or proceeding purporting lo affect the l!eOUtlly heraor or the rrghl!I or pawerw Of Beneftaary er Tn.llll.lle, and to Pt!V all
       CO$!$ sod expenses; 111d11dlng coat of ellldenc:e or lrtle and attorney's teea tn a reascmabla aum, In any 8UCh acUon or proCGedrng 111 which Beneftelary er TMtee may
       appear, and 111 anr suit brollghl by Benenc1ary lo foreclose !1111 '0e~.
       4             To psy; at feast ten days.before clelrnquency all llll<u and mieumentl affecting aa10 property, Including assessments on appurtenant water staek; when
       due, ell encumbrances, chal!Jes and Irene, wllh tnteres~ on aeld pr<iperty 01 any part thereof, which appeet lo be prior 01 $Upenor herelo; all cost&, l'ae$ and
        expensee ar lhlaTML                                                                                                                             .
                     Should Tluslor ra11 Ill make any payment or to do 11nv act as hB111111 provided, then Beneficiary or Trustee, but Without obf1gatu111 ao lo do and without
       notice b or demand upon Truslllr 11nd Without releeslng TNl!or from any obligation lle"ol, may· make or d11 the same 1n such m&Mer and to such extvnt n ellher
       may deem necesaarv to protect Iha aecunly hereof, B4nenciaiy or Ttualee b8Jng authoru:ed lo enter upon serd property rot $uch purpose; appear In and delend any
       acllon Ot l)IOCiedlng purporting to al'teot the security hereof er Ule nghta or powtl8 of Beneficiary or Trustee, pay, pun:hase, conleat or coniprcm188 any
       encumlm1nce, dulrge er lren whlc:h In the judgment or edher appears lo be pnor ar supenor llereto, and, In exerdalng any S1JCh powers, pay necesllll!V axp11111es,
       employ counsel and pay h111 reeaonebh!I faas.
       &.            Tc pay lmm11dlately end without demalld all auma so lllCPllnded by Sanefidary or Tru&leG, willl 1nt•rnt rrcm date Of eMpencf1ture at the emOllllt allOWtld by
       law In effect at Ille dat11 hllfeot, and to pay for any llllltement provided tor by raw In effect at Iha date herGQr tllgardtng the cbltgatlon secured heNlby any amount
       demPnded by tha Bllllllficlary 11at to exceed Ille tnaldmum 11110Wlld by law at the tlmt \'Aten said atatemeru la demanded.
       e.            That any award Of damages In ecnneollon v.ith any condemnallon tor pubflo UH of or Injury to said property or anv part titerect I• hereby a1111lg11ed and
       ehall be paid 111 B111tellclary Wf10 may •PPly or release such money(les} received by h1111 in the aama manner and wilh Ille same elf•ct as above provided for
       disposition or piocaeds Of nre or lllher Insurance.
       1.       • That by acoep~ng payment ot any aum secured hereby Ila clua date, Beneficlaiy does not walV11 hrs nght e1thar to require prompt payment when clue ot ell
       other euma ao aec:urad or ta declare default for fallura aa to pay
       8.           That at 1my tune .or liom bm9 to Ume, wdhout tleblllly lhe111for and without notice, upon wntten request at Benefieiaiy and pl'f.lsenlatloA of this Deed and
       Gald nQ!e fot endorsement, and wltllout affecting !he personal llab1lrty af any paracn rar payment or lhe lndebledneu se<:ufed heteby,_ Trustee may: Meonvey any
      part 91 said property; consent to the making cl any map or plat thereof, )orn In granun9 eny easement thereon; er JOln In 8frf exterialon agreement or any agreement
      subotdl1111t1og Ille ken or chB19a hereof.
      9             That upon wtiltan requeat Of Benallclaty slabng !hat all sums secured he111by have been paid, end upon surrender of lhla Deed and aa1d note l,l) Ttutltee
      ror eencellaUon and reten1Jon and upon payment of rt1 feH, TIU$(ee lhall reconvey. Without warranly, the properly then held hl!tllllnder, The redtell In such
      reecnveyance or any 1!141tters or facla shall be condusivG pAlOI or the ltutltfulneas thereof The grantee In aueh reeonveyanCG may be cleacrfbed as •the penion or
      pereons legally mitillQd t1111re10.• Five years attet Issuance or audl full nicanveyance, Tn.l&tse may d8'troy aatd note and this Deed (unless dl~ed In •uch request
      to retain 1hem),                                                                                                                                                     .
      10            Tl\at 111 addlUonal a(!curlty, Truster hereby grves to and con rers upon Be11etlcl8t'f the nght. power and authort1y, durrng lhe connnuunc:e Ill these Trusts.
      to collect the rent&. 11tue11 and prolllt of $8td p1operty, 1eserV1ng unto Truster 1he tf9hl. prior to any default by Truator tn payment ar an;- lndebledneM «CID'~ hereby
      or 1n perfotmance ot any ngraomant hereunder, to collect and l'f.118111 auch renla, Issues and proftla as Utey become due and payable. Upon any auch deraull.
      Benenolary may at llllY lime wllhout no1rce. either 111 person, by agenl, or by a niceiwr IQ be appointed by a COllrl, and Wllhllut regaRI to the adequacy of any secuntv
      tor lhe Indebtedness hereby 1ecured, enler upon and lek.e posaeaakm of aai<I property ar any part lherear, In his own name $118 fot or cfhtlwl•e c:ollei:l auch renl8,
      111S11es end proms, lncluclrng lhase past due and unpaid, and apply tM 1ame, ls.S coatJ and expenses Ill operadorr and coll&CUon, lndudrng reasonable attorney's
      IGU, UPQ!l any Indebtedness secured hereby, end In such order aa BeneQc1ary rnay determine T~ enlerlnd upon and la~lng possesSICll Ill aaul property, the
     collecHan ct 1udl rants, Issues and profil!$ and !he applfe11tlon Utereor as atorese1d. shall llC)t cure or.waive eny default or noUce of defaull llereunder or 1nvs11date any
     act done pUJtuant to such nollce.                                                                                                                           ··            ·
      11            That upon defsuit by Trtnrtor In payment of any mclebtsdnesa geou111d hereby or In performani::e of any agl'llt!mant hereunder, Benellciary may declare all
      sums aecured hereby immediately due and payable by delrvesy to T111staa or wntten declarabon of deraull and demand fQr sale and of wntle11 noilce of defaull and of
      eleebon to cause to be &old smd property, which nallte Trustee shall ceuec to be filed lot~. 8enefloiaiy also ehaU deposit with Tl'llatee Ihle Deed, 881d note and
      an documents avldenclt1g expenditures aBC1.1recl hereby.
                    After the lapse or 1ucll llme aa may then be required by law fotlowf11g Iha recoldallon ar said noUca of detaull, and nokce of sale having been given as
      Jhen required by law, TMlee, wllltoul demand on Tn.iatar, shall sell said property at the time and plat:e flxed by rt In llllld nollce or !!ale, either as a whole 01 In
     aeparate parcele, and in such order 11& It may determine, at publla allc:llon to Ute hrgheel bidder IOI' cash 1n tawti.lt money er ttle United SIDtaa, payable at 111111 or •ale
     Trustee may postpone sate cf all 0t anv portion or eatd property by public an11011nc:ement at euch tune and plaCll of sale, and frorn time to latte thereafter may
     pestpone suc:h sale by publ!Cl announcement at the time ff1«1d by the pre~drng postponament. TNale& ahaU deliver to such purchaser llD deed conveying the
     property so said, but without any c:anvenant er warranly eicpl'Gaa or rmplled. The recitals In such dead or any malfeta or tacts shall be CllneluaMt proof of Iha
     lnllhrulneH thereot. Any penscn, lnciUdlng Tru•lol, Trustee, or Benendary as hereinafter defined, may purchase at audt sale.
                   After deducUng a.II ooslil, leas ancl expenses of Trustee end of lhrs trual, mc111<11ng ooat of evidence of Uds In c:aMectlon with &ele, Truslee shall apply the
     proceed& or ssle to payment or, all eums elCP81lded under the terms herjiQ( not then repaid, with sCC1Ued lnlalest at Iha amount allowed by lsw rn elfed ;rt the date
     hemo~ all other awns than secured hereby; and the iema1nder, rr any, ta 11111 peraon or persons legally enUUecl Ihereto.
     12.           Beneficiary, or any suocessar ln cwnerehlp of any rndebteoness tSBCUrecl hereby, may from Ume to trme, by instrument In wnlrng, subsUtule a $UCCeS11lt
    or successors to any Trustee nQmed herein or acang hereunder, which rnelrument, exec11!ed by the Bene001tny and duty ac;knowledged and recorded 111 the office of
    !lie recorder or Ille county or counties where &erd property 1s sllualed, shall be ooncluslve proof Of proper subsbfullon or such successor T111dlee ar Trustee&, who
    shall wllhoul conveyance from Ille Trustee predecea1or, succeed to all 1111 UU11, eatate, rights, l)CWeta and dubes. Said Instrument must contain the name cf Ute
    original Truslor, Trustee and Beneficiary hereunder, Iha book and page where this Deed Is recorded end the name and 4ddreaa of the new Trustee
    13             Thal lhls Deed applies 10 inures, ta !he baneftl or, itld bind& all pal11ea hereto, !heir hell'8, legateaa, deviaees, admlnla1ta1o11, execu!O/$, successon and
    assigns. Tilt term BenefiCfatY shall m11an 11111 owner and hokier, lncludln; piedgee,, or the note BetUred hereby wheUter, 11r not named as Bene&c:1aiy herein. In tins
    Deed, whenever !he context so requlrea, the masculine gender lnoludea the feminine and/01 neuter, and lhe singular number Includes the plural.
    14.            That Ttuelea accepts 1hla Trust when lh1a Deed, <luly executed and ackn~edged. le mllcle a publlc record as provided by raw. Trijstee rs not obligated
    \I) noUty any party hereto of pending sale under any other Deed or Trust or Qf any actron or ~l'OC8ed1ng In which Truator, Ba"elfclary or Trustee shall be a party unleaa
    brought by Trustee.                                                                          ·
Case 2:19-ap-01409-BB                            Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                          Desc
                                                 Main Document    Page 22 of 29
    Case 2:19-ap-01409-BB                              Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30 Desc
                                                       Main Document      Page 15 of 22
         Case 2:18-bk-22799-BB                         Claim 3 Part 2 Filed 03/20/19 Desc Exhibit Deed of Trust
                                                                   Page 5 of 5
     '    I




                                                                 EXHIBIT "A"
                                                                Legal Description


               For APN/Parcel ID(s): 5137-003-024

               THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LOS ANGELES, COUNTY
               OF LOS ANGELES, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
               Parcel 1:

               Lots 16, 17 and those portions of Lots 20, 21 and 22 all of Block "B" of Mrs. Fitzgerald's tract, In the City of
               Los Angeles, County of Los Angeles, State of California, as per map recorded In book 24, pages 23 and
               24 of Mlscellaneous Records, In the office of the county recorder or Said County, described as follows:
               beginning at the most Southerly comer of Said Lot 22; thence Northeasterly along the Southeasterly line of
               Said Lot 22, a distance of 50 feet to the most Southerly corner of lot 5 of Tract No. 158, as per Map
               recorded In book 13, page 159. of maps, records of Said County; thence Northwesterly along the
               Southwesterly line of Said Lot 5, a distance of 124.79 feet to the most Easterly corner of Lot 3 of Tract No.
               158; thence Southwesterly aking the Southeasterly line of Said Lot 3, a distance of 50 feet to the
               Southwesterly llne of Said Lot 20; thence Southeasterly along the Southwesterly lines of said Lots 20, 21
               and 22, a distance of 124. 76 feet to the point of beglnnlng.

               Parcel 2:

               Lots 1, 2, 3, 4 and 5 of Tract No. 158, in the City of Los Angeles, County of Los Angeles, State 'of
               Callfornla, as per map recorded In book 13, page 169 of maps, ln the Office of the county recorder of Said
               County.

              Except from Lot 3 all oil, 9as and other minerals and minerals substances below a plane of 500 feet below
              the surface of said Land, but without right of entry above said 500 foot plane, as reserved in the deed from
              Ezekiel Caress and Jean M. Caress, his wife, and Rae Elster and Arleen B. Kann, wives of the respective
              grantors therein, recorded January:21, 1964, In book D-2329, page 962, official records.




              CLT!\ Standard Coverage Polfe~ (Otto 1/1990)                                                 Printod. 10 03.16@ 12:20 PM
                                                                     Page3          CA.CT-FLAX.02180.055890.SPS.72Jl87·1·16-111601G86
 Case 2:19-ap-01409-BB      Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                        Desc
                            Main Document    Page 23 of 29
     Case 2:19-ap-01409-BB     Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30 Desc
                     .         Main Document · Page 16 of 22     · ·
-----···-                --· .. .                           . . . ··-·---___....,
     Case 2:18-bk-22799-BB Claim 3 Part 3 Filed 03/20/19 Desc Exhibit Deed of Trust
                                        P~el~S                                      /



     A               This page 18 part of your dac&ment .. DO NOT DISCARD                     ·                  ,A.
        .                           ~'         ~                           20171087532
                               .,-~~I·
                                                           ~~
                                               •.     ,,

                               f'L·
                                   .. j:


                               t.?'.~j=
                               '(
                                              ;: .- -
                                               ~(
                               · :· ·1•,· ;:..ir:=-
                                          .• i [.i.~
                               f'/'~ k.:::-.·,..·
                                          ~~;-::.''I
                                ---=--"·- •t\ !
                                    ..-.._,   .Ii I              l
                                                                      111111111111111
                                                                       Re:~:c::::, 'rosor:';~~'::ty,
                                                                                                     •                 .
                                    X                       JC                    C8Hfomf1
                                                                             09/22117 AT08:00AM

                                                                                                  !'BES:          52.00
                                                                                                  'J!IXES:        0.00
                                                                                                  onu:a:          o.oo
                                                                                                  PAID:           52,00




                                                                                                                 .A
                  1111~111~111~111111111                   LEADSHEET




                       111111111111111111~111              201709220150043

                                                             00014277389


                                                      111111111~1111
                                                          008607928

                                                                     SEQ:
                                                                      27

                               DAR • Title Company (Hard Copy)

                                tlllllDlllllllDlllllH
                                111111111111011011111111~
                ,_             THIS FORM IS NOT TO BE DUPLICATED                                           R26     A

~----------·                                                                                                               ....
Case 2:19-ap-01409-BB                         Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                                             Desc
                                              Main Document    Page 24 of 29
    Case 2:19-ap-01409-BB                            Doc 1           Filed 09/16/19               Entered 09/16/19 16:42:30                            Desc
                                                     Ma!!] _Doc~n;,_e_n~____ P.ag~)c;..;.7.....;o;;,,;.f...;;;2:.:::2;.___ _ _ _ _ _ _ _ _ ___,
      Case 2:18-bk-22799-BB                         Claim 3 Part 3 Filed 03/20/19                             Desc Exhibit Deed of Trust
                                                                Page 2 of 5

       RECORllWG REQUESTED BY:


       ANDwtlEN RECORDED MAIL TO:


       MR. BENJAMIN AN
       5042 WMshlr& Blvd., #173
       LOllAngeleG, CA 90036




                                                                                               THIS SPACE FOR RECORDER'S USE ONLY:
                                                                                                                                                              y
    --~--~-S~H=oR_T_F_O=R~M-D=E=E~D~O-F~T~R=U=ST~A~N=D-A~SS=.;;.;:IG=N=M~E-NT....__.O~F-RE=N~T~S-----~--.:Vr
     THIS DEED OF TRUST, made September 20, 2017
     SRICl<S HOSPITALITY GROUP, LLO, a Nevada LfmKed Uatillly Company, herein called Trustor,
     whose address IS :2SO E. 1st Street, #40.2, Los Allgll{e&. CA 90012 and
     Chicago Tiiie CGmpeny. a catlfamla Corpoiatlon, herein CEIDadTrustee, and BENJAMIN AN, a Single Man, herein called 8ENEFICIARY,
     WITNESSETH: That Trustor IRREVOCABLY GRANTS, TRANSFERS AND ASSIGNS TO TRUSTEE IN TRUST, WITH POWER OF SALE
     that Property In Loa Angeles County, C11Qfomla, desalbed as:
     LEGAL DESCRIPTION ATTACHED HERETO AS EXHISIT"A" AND MACE A PART HEREOF
     Also l<nOYillee: 1543 W. Olympie Blvd., Loe Angeles, CA 00015
                "ShoUld the llUlllor or his succeuon In lnttrUI, Without the conlMllll In writing of Ille banel!Clary, sell, lnlnsfer or convey er permit to be
                aold, tr.anarl!ll'ed or Genveyed, his Interest In the property, or 11ny part thereof, U\en the benellclary may, at his option, declare all sumt
                seclhd hereby Immediately due and payallle,•

     TOGETHER WITH the rents, Issues ancl proms tlltlreof, SUBJECT, HOWEVER. to Ille rfght power and 11uthorlty given to and oonferrtd upon
     Benellclary by paragraph (fO) Of the provisions incorporated herein by retermoe to eollect and apply suoh rents, lasue& and profit$. For 1he
     Purpose of Securfng: 1. Pestormance or eaoh agreement Of Tl'USIC!r lneorporated by refllrence or contained htreln. :Z. Payment of the
     lndebtedneae evidenced by one pnnnl8$lry note or even date herewiUt, and any eictel1lllons or reMWlll thereof, In lhe principal sum or $1~00,000.00
     executed by Trustor In fllvor of Beneficiary or order. a. Payment of such l'tltther 1111ms as the lhen re(lord owner ol said property may rrcm from
     Senaflclary, When evlclenc:ed cy enolher note (or notes) recttlng It Is so !l80ured.

     DATED September 20, 2017




     A notary public or other officer c:ompletlng this certificate verifies only the identity of the indMdual who signed the
     document to which this certificate is attached end not the truthfulness accurac or validi of that document.

     STATE OF CALIFORNIA
     COUNTY OF           LbS ~f
     ~~orf~~fkl~2=
     A N~:y_Pu~llc per!IC!na appeared
        CM.rl.J             fa fVI
     whO jli'OViid lo me on the biiSlS or $atlstaetory evidence to be Ifie pervon(a) whose name(s) ls/are sub&crlbed to the within Instrument al'ld
     ackl'IO\Wedged to me Out he/ehelthey executed the same In hielherAhelr aulhOrfzed oapaolty{les), and that by hleiherllhelr slgneture(s) on the
     lnslrument Ute pt1rson(s}, or the enuty upon behell ot Which the pen;on(s) acted, executed the Instrument.
     I certify under PENAl1Y OF PERJURY under the laws or the State of caurom1a tt1at the foregoing paragraph Is true and correct
    WITNESS my 11and and otnclal seal.
Case 2:19-ap-01409-BB                      Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                             Desc
                                           Main Document    Page 25 of 29
    Case 2:19-ap-01409-BB                         Doc 1        Filed 09/16/19           Entered 09/16/19 16:42:30                     Desc

     Case 2:18-bk-22799-BB · Claim 3 Part 3 Filed 03/20/19                                      Desc Exhibit Deed of Trust
                                         Page 3 of 5




                                                                 EXHIBIT "A"
                                                                Legal Description

           ForAPN/ParcellD(st: 5137-003-024
              I


           THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LOS ANGELES, COUNTY
           OF LOS ANGELES, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
           Parcel 1:

           Lots 16, 17 and those portions of Lots 20, 21 and 22 aU of Block "B" of Mrs. Fitzgerald's tract, in !he City of
           Los Angeles, County of Los Angeles, State of califomla, as per map recorded In book 24, pages 23 and
           24 of Miscellaneous Records, in the office ot1he county recorder of said County, described as follows:

          Beginning at the most Southerly comer of Said Lot 22: thence Northeasterly along1he Southeasterly Rne
          of Said Lot 22, a distance of 50 feet to the most Soulherly corner of Lot 5 of Tract No. 158, as per Map
          recorded In book 13, page 159 of maps, .records of Said County; thence NOl'thwestedy along the
          Soulhwesterly Une of Said Lot 5, a distance of 124.79 feet to the most Easterly corner of Lot 3 of Tract No.
          158; thence Southwesterly along 1fle Southeaaterly line of Said Lot 3, a distance of 50 feet to the
          Southwesterly ffne of Said Lot 20; thence Southeasterly along fhe Southwesterly lines of said Lofs 20, 21
          and 221 a distance of 124.76 feet to the point of beginning.
          Parcel 2:
          Lots f,2, 3, 4 and 5 of Tract No.158, ln1he City.of Los Angeles, County of Los Angeles, State of
          Ca6fomi8, as per map recorded in book 13, page 159 of maps1 In 1he Office of the county recorder of said
          County.                                                                   ·

         Except from Lot 3 all oll, gas and other minerals and minerals substances below a plane of 500 feet below
         the surface of said Land, but without right of entry above said 500 foot plane, as reserved in the deed from
         Ezekiel Caress and Jean M. Caress; hlswife, and Rae Elster and Arleen B. Kann, wives of the respective
         grantors therein, recorded January 21, 1964, In book 0-2329, page 962, offic:ial records.




        Ct.TA F'rel1minaiy Report Form- MOOf1ed (11117/2006)                                             Pnnled 05 24 17 @05 07 PM
                                                                                          CA-OT·FLAX-02180055690-SPS·1·17·111701761
  Case 2:19-ap-01409-BB    Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46 Desc
                           Main Document    Page 26 of 29
       Case 2:19-ap-01409-BB Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30 Desc
                                                       Main Document       Page 19 of 22
        Case 2:18-bk-22799-BB                          Claim 3 Part 3 Filed 03/20/19 Desc Exhibit Deed of Trust
                                                                   Page 4 of 5

        To Protect the Security of This Deed of Trust, Trustor Agrees: By the execution and delivery of this Deed of
        TruSt and the note secured hereby, that the provisions (1) to (14), Inclusive, of the fictitious deed of trust
        r'ecorded in Santa Barbara County and Sonoma County October 18, 1961, and in all other counties October 23,
        1961, in the book and at the page of Offlc:lal Reoords in the office of the county recorder of the county where said
        property is located, noted below opposite 1he name of such county, viz.:

         County              Book     f:lage    County             BCIOk      Page    County         County      ~
                                                                                                               Book   Page
                                                                                                                        Page
         Alameda            435       684       Kings              792        833 Placer        301 Sierra       29 335
                                                                                                               895
         Alpine             1  250              Lake               362        39 Plumas         5    Siskiyou 468 181
                                                                                                               151
         Amador         104 34                  Lassen             171        471 Riverside
                                                                                       3005 523 Solano           1105 182
         Butte          1145 1                  Los Angeles        T2055      899 Sacramento
                                                                                       4331 62 Sonoma 1851 389
         Calaveras      145 152                      81 o
                                                Madera                                 271 383 Stanislaus 1715 456
                                                                              170 San Benito
         Colusa         29& 617 Marin                1508 339 san Bernardino 5567 61 Sutter                      572 297
         Contra Costa 3976 41         Mariposa       71       292 San Franclsco A332 905 Tehama 401 289
         Del Norte      78     414 Mendocino 579              530 SanJoaquln           2470 311 Trinity          93   366
        Eldorado        56& 456 Merced               1547 SSS San LUIS Obispo 1151 12 Tulare                     2294 275
         Fresno         4626 572 Modoc               181     851 San Mateo             4078 420 Tuolumne 135 47 .
        Glenn          422 184 Mono                  52      429 Santa Barbara 1878 860 Ventura                  2062 386
        Humboldt       657 5327 Monterey             2194 538 Santa Clara              5336 341 Yolo             653 245
        Imperfal       1091 501 Napa                 639     86 Santa Cruz             1431 494 Yuba             334 486
        Inyo           147 598 Nevada                305 320 Shasta                    684 528
        Kem            3427 60        Orange         5889 611 San Diego                Serles 2Book1961
                                                                                       Page 183887
       (which pmvisions, Identical In all counties are printed on the reverse hereof) are adopted and Incorporated herein
       and made a part hereof as fully as though set forth herein at length; that he will observe and perform said
       provisions; and that the references to property, obligations, and parties set forth in this Deed ofTrust.

       The undersigned Trustor R!QUests that a copy of any Notice of Default and of .any Notice of Sale hereunder be
       malled to him at his address hereinbefore set forth.



                                                                      00 NOT RECORD

                                                    REQU~ST FOR FULL RECONVEYANCE
                                                    To be used only when note has been paid
     , To: Chicago Title Company, Trustee:                                                       Dated:._ _ _ _ _ _ _ _ _ _ __
                                                                                             '                                            .
      The undersigraid is lhe legal owner end holder or all indebtedness secured by the within Deed of TJ1.1$1. AU sums secured by :said Deed or Trust
      have been fully paid end Sllllsflelf; and you are hefeby requeeted and cllrecled , on payn'Wlllt to you any $Ulll$ cwll'ig to you under the terme of 6ll!d
      Deed or Trust, lo cancel all avldences of lndeb!edness, secured by said Deed of Trusl, delivered to you hefewlth logelher With sald Deed of Trusl,
      and to fl!ODllWW. Wltttout warrahlv: to the oarlles dMklnated bv the tenne of said Deed of Tru$t, the otate now held by you under lhe same.
                            MAILRECONveYANCETO




                                                      ..


                                    Do nol lose or destroy lflis Deed of Trusl OR THE NOTE Which it secures. Both must
                                         be delivered to the Trustee for canoellallon before reoonveyance v.lll be made.




'--------------·- - .                          ""
Case 2:19-ap-01409-BB   Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46 Desc
                        Main
    Case 2:19-ap-01409-BB DocDocument     Page 27
                               1 Filed 09/16/19   of 29 09/16/19 16:42:30 Desc
                                                Entered
                             Main Document      . Page 20 of 22
     case 2:18-bk-22799-BB   Claim 3 Part 3 Filed 03/20/19   Desc Exhibit Deed of Trust
                                         Page 5 of 5                                      S
Case 2:19-ap-01409-BB                           Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                               Desc
                                                Main Document    Page 28 of 29
       Case 2:19-ap-01409-BB                          Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30                                        Desc
                                                      Main Document    Page 21 of 22

       B1040 (FORM 1040) (12/15)

                                                                                                  ADVERSARY PROCEEDING NUMBER
                                                                                                  (Court Use Only)


   PLAINTIFFS                                                                      DEFENDANTS
      UNION & GRATTAN PROPERTIES, LLC, for and on behalf: of the
      bankruptcy estate of Bricks Hospitality Group, L.L.C.,                         BENJAMIN AN, an individual


   ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
      Dumas & Kim, APC. 3435 Wilshire Blvd., Ste. 990
      Los Angeles, CA 90010 TEL: 213/368-5000
      FAX: 213/368-5009
   PARTY (Check One Box Only)                                                      PARTY (Check One Box Only)
   o Debtor    o U.S. Trustee/Bankruptcy Admin                                     o Debtor              o U.S. Trustee/Bankruptcy Admin
   r:XCreditor             o Other                                                 o Creditor            tX Other
   o Trustee                                                                       o Trustee
   CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, 1NCLUD1NG ALL U.S. STATIITES INVOLVED)
          COMPLAINT FOR DISALLOWAN CE OF SECURED CLAIM




       FRBP 7001(1)- Recovery of Money/Property                                    FRBP 7001(6)- Dischargeability (continued)
  D I I -Recovery of money/property - §542 turnover of property                    D 61-Dischargeability- §523(a)(5), domestic support
  D 12-Recovery of money/property - §547 preference                                D  68-Dischargeability - §523(a)(6), willful and malicious injury
  D 13-Recovery of money/property - §548 fraudulent transfer                       D  63-Dischargeability - §523(a)(8), student loan
  D .14-Recovery of money/property- other                                          D 64-Dischargeability - §523(a)(l5), divorce or separation obligatfon
                                                                                         (other than domestic support)
       FRBP 7001(2)- Valiu;:y, Priority or Extent of Lien                          D 65-Dischargeability - other
  ~ 21-Validity, priority or extent oflien or other interest in property
                                                                                   FRBP 7001(7)- Injunctive Relief
       FRBP 7001(3)- Approval of Sale of Property                                  D 71-Injunctive relief- imposition of stay
  D    31-Approval of sale of property of estate and of a co-owner - §363(h)       D 72-lnjunctive relief- other
       FRBP 7001(4)- Objection/Revocation of Discharge                             FRBP 7001(8) Subordination of Qaim or Interest
  D    41-0bjection I revocation of discharge - §727(c),(d),( e)                   D 81-Subordination of claim or interest
       FRBP 7001(5)- Revocation of Confirmation                                    FRBP 7001(9) Declaratory Judgment
  D    SJ-Revocation of confirmation                                               D 91-Declaratory judgment
      FRBP 7001(6)- Dischargeability                                               FRBP 7001(10) Determination of Removed Action
  D   66-Dischargeability- §523(a)(l),(14),(14A) priority tax claims               D 01-Detennination of removed claim or cause
  D   62-Dischargeability - §523(a)(2), false pretenses, false representation,
          actual fraud                                                             Other
  D   67-Dischargeability- §523(a)(4), fraud as fiduciary, embezzlement, larceny   D SS-SIPA Case- 15 U.S.C. §§78aaa et.seq.
                         (continued next column)                                   D 02-0ther (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
  o Check if this case involves a substantive issue of state law                   o Check if this is asserted to be a class action under FRCP 23
  o Check if a jury trial is demanded in complaint                                 Demand $         According to Proof
  Other Relief Sought
Case 2:19-ap-01409-BB                  Doc 5 Filed 09/19/19 Entered 09/19/19 15:05:46                                            Desc
                                       Main Document    Page 29 of 29
     Case 2:19-ap-01409-BB                     Doc 1 Filed 09/16/19 Entered 09/16/19 16:42:30                                  Desc
                                               Main Document    Page 22 of 22

     B1040(FORM1040) (12/15)


   NAME OF DEBTOR                                                        BANKRUPTCY CASE NO.
   Bricks Hospitality Group, Inc.                                          2:18-bk-22799-BB
   DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                    NAME OF JUDGE
    Central                                                               Los Angeles                       Honorable Sheri Bluebond
      .•. ·   .,. ..   .·.. ....•.   . ··.i   ~t~i'~P'iP~ii§~v·'g#lW~~~~q;1~~                       . ;ff   :~,:t::.?,:·':i   ,.\ ,: :.J:c: . >\:. . ·
   PLAINTIFF                                             DEFENDANT                                          ADVERSARY
                                                                                                            PROCEEDING NO.
   UNION & GRATTAN PROPERTIES, LLC                        ADMIRE CAPITAL LENDING, LLC
                                                                                                             2:19-ap-01021-BB
   DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE
    Central                                                              Los Angeles                         Honorable Sheri Bluebond
   SIGNATURE OF ATTORNEY (OR PLAINTIFF)




   DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

     September 16, 2019                                                    Christian T. Kim




                                                           INSTRUCTIONS

              The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
    all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
    jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
    lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
    proceeding.

             A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Prc.0eeding
    Cover Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic
    Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
    completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
    information to process the adversary proceeding and prepare required statistical reports on court activity.

            The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
   or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
   explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an
   attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

   Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

   Attorneys. Give the names and addresses of the attorneys, if known.

   Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

   Demand: Enter the dollar amount being demanded in the complaint.

   Signature. This cover sheet must be signed by the attorney ofrecord in the box on the second page of the form. If the
   plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is prose, that is, not represented by an
   attorney, the plaintiff must sign.
